Citation Nr: 0021950	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-10 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to service-connected post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which denied a claim by the veteran seeking 
entitlement to service connection for heart disease, claimed 
as secondary to service-connected PTSD.

In its December 1996 decision, the RO also denied entitlement 
to service connection for PTSD, which the veteran appealed.  
However, in an August 1998 rating decision, the RO granted 
entitlement to service connection for PTSD.  Hence, that 
issue is not on appeal.


FINDINGS OF FACT

1.  The record contains competent evidence indicating current 
cardiovascular disease and of a plausible relationship 
between that disorder and service-connected PTSD.

2.  The preponderance of the evidence is against a finding 
that the veteran's cardiovascular disease is related to 
service or the service-connected PTSD.


CONCLUSION OF LAW

Cardiovascular disease was not incurred or aggravated by 
service and is not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107(b)  (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310  (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Only 
after a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded is VA obligated under 38 U.S.C.A. § 5107(a), to 
assist the claimant in developing the facts pertinent to the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Morton 
v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam) (holding that VA cannot assist a 
claimant in developing a claim that is not well grounded). 

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection for 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506  (1995) (citations omitted), aff'd 78 
F.3d 604  (Fed. Cir. 1996).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element of a well-grounded 
claim.  Grottveit v. Brown,  5 Vet. App. 91, 92-93 (1993).  
In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cardiovascular-renal 
disease, including hypertension, became manifest to a degree 
of 10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


II.  Evidence

Service medical records include the veteran's February 1942 
induction medical examination report and October 1945 
separation medical examination report, as well as several 
intermediate outpatient and clinical records.  None note any 
heart disease, hypertension, or complaints referable to 
cardiovascular disease.   Blood pressure was recorded as 
138/84 on the induction report, 130/60 on an April 1943 
clinical record, and 124/72 on the separation report.

An October 1948 private medical certificate shows that the 
veteran had blood pressure of 124/78, with no cardiac 
complaints.  He had tension, anxiety, and apprehension.  X-
rays of the heart were normal.  Electrocardiogram (ECG) was 
within normal limits.  No heart pathology was diagnosed.

A November 1950 VA examination report also shows no heart 
complaints or diagnosed pathology.  Blood pressure was 
recorded as 130/80.  Cardiovascular examination was normal.

An October 1951 VA examination report relates, according to 
the veteran, that he had chest pains, heavy breathing, and 
increased heart beating during periods of extreme 
nervousness.

In a December 1951 rating decision, the veteran was granted 
entitlement to service connection for anxiety reaction.

A September 1996 private physician letter indicates that the 
veteran had been treated for arteriosclerotic heart disease, 
congestive heart failure, chronic obstructive pulmonary 
disease, and hypertension, since 1986.  He had had 3 
myocardial infarctions.  The letter states that he had angina 
pectoris, which was precipitated by anxiety-related panic 
attacks.

A September 1996 VA examination report reflects as medical 
history that the veteran had had a heart condition for 11 
years and hypertension for 3 or 4 years.  Blood pressure was 
160/100 at that time of the examination.  He had a pacemaker 
that was working.  Assessment was arteriosclerotic heart 
disease with multiple old myocardial infarctions, congestive 
heart failure, cardiac arrhythmias, and hypertension.  It was 
remarked that these problems were not due to PTSD or 
neurosis.

VA outpatient notes from May 1997, May 1998, and July 1998, 
show treatment for mental health concerns.

A September 1998 VA examination report indicates, as medical 
history, that the veteran had no signs or symptoms of heart 
disease until a 1986 myocardial infarction.  At that time, 
coronary disease, congestive heart failure, and hypertension 
were noted.  The veteran also had PTSD with panic attacks 
that caused some chest pain.  Diagnosis was arteriosclerotic 
heart disease, congestive heart failure, status post 3 
myocardial infarctions, and hypertension.  It was opined that 
his condition was due to natural causes and had nothing to do 
with PTSD.  His panic attacks caused occasional angina, but 
this was not a cause, nor an aggravation, of his heart 
disease.

An April 1999 private physician letter addresses whether it 
was at least as likely as not that the veteran's cardiac 
condition was caused by PTSD.  It states that his heart 
condition was far more likely to be the result of his tobacco 
use, hyperlipidemia, and family history of heart disease.  It 
was quite likely that his anxiety exacerbated his angina.  An 
October 1999 private physician letter, from the same 
physician, reiterates this medical opinion.

The veteran testified at a personal hearing at the RO in 
October 1999.  During the hearing, his representative 
asserted that veterans with PTSD have heart problems and high 
blood pressure.

A December 1999 VA records review report shows review of the 
medical evidence in the claims file.  The VA examiner 
provided a medical opinion that the veteran's 
arteriosclerotic heart disease was the result of tobacco use, 
hyperlipidemia, and a family history of coronary disease.  
PTSD and anxiety attacks were not the etiological cause of 
his heart condition.  Although angina could be precipitated 
by anxiety, it was likely that his heart condition was not 
significantly altered.

III.  Analysis

In this case, after review of the claims file, the Board 
finds that the veteran's claim for service connection for 
cardiovascular disease is well grounded.  First, the claims 
file contains evidence of a current disability.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.  This is shown by 
private and VA medical records dated since 1996.  They 
consistently show that the veteran has arteriosclerotic heart 
disease, congestive heart failure, a history of myocardial 
infarctions, and hypertension.  Second, he is service-
connected for PTSD, and the claims file contains some 
evidence of a plausible relationship, or nexus, between the 
current cardiovascular disease and the PTSD.  Id.  The recent 
private physician letters and VA examination reports indicate 
that the veteran has occasional angina and that it may be due 
to or aggravated by PTSD-related anxiety.

Overall, the above-mentioned evidence makes the veteran's 
claim plausible and, thus, well grounded.  Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506; 38 C.F.R. § 3.310  (1999).

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the Board 
finds that VA has attempted to obtain all VA and private 
medical records that the veteran indicated were available.  
It also provided him with a personal hearing at the RO and 
several VA examinations.  No other records of probative value 
that may be obtained and which have not already been 
associated with the claims folder are available.  Thus, the 
Board finds that all relevant facts have been properly 
developed and no further assistance to the appellant is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the appellant's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); Madden v. 
Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) (holding 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence); Hickson v. West, 12 Vet. 
App. 247  (1999) (Evidence is presumed credible at the well-
groundedness stage, but not at the merits stage of claim 
analysis.).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Colvin v. Derwinski, 1 Vet. App. 
171, 175  (1991).  It must determine whether the evidence is 
in support of the claim or is in equal balance, Alemany v. 
Brown, 9 Vet. App. 518, 519  (1996), or, alternatively, 
whether the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990).

In order to warrant service connection, the evidence must 
show current cardiovascular disease and a relationship, or 
nexus, between that disorder and the veteran's active 
military service.  38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. 
§§ 3.303, 3.304  (1999).  This nexus may be satisfied by 
showing that cardiovascular disease was incurred during 
service, 38 C.F.R. § 3.303(a)  (1999), was manifested to 
sufficient degree within 1 year after service, 38 C.F.R. 
§§ 3.307, 3.309  (1999), or was caused by or proximately due 
to service-connected PTSD.  38 C.F.R. § 3.310  (1999).

After careful review of all of the evidence of record, the 
Board must deny the veteran's claim.  As stated above, the 
Board recognizes that the veteran has cardiovascular disease 
involving arteriosclerotic heart disease, old myocardial 
infarctions, congestive heart failure, and hypertension.  
However, no evidence indicates that any of these conditions 
were incurred in or aggravated by service, or within 1 year 
thereafter.  In fact, the evidence clearly supports the 
conclusion that such conditions began many years after 
service.  Service medical records are entirely negative for 
any heart complaints, treatment, or diagnosed pathology.  All 
blood pressure readings during service were within normal 
limits.  The recorded blood pressure level at the time of his 
separation from service was actually lower than that recorded 
at the time of entry.  Furthermore, the VA medical 
examination reports dated soon after service indicate no 
heart problems and show normal blood pressure readings.  The 
first indication of any heart problems or hypertension is 
shown by medical records from 1996.  Although these indicate 
that the veteran first had heart pathology and hypertension 
as far back as 1986, this is still more than 40 years after 
his discharge from service.

Furthermore, the preponderance of the evidence indicates that 
the veteran's cardiovascular disease is not proximately due 
to or caused by his service-connected PTSD.  38 C.F.R. § 
3.310  (1999).  The recent VA medical examination and records 
review reports all address the etiology of the veteran's 
cardiovascular disease, including the possibility that this 
disease is causally related to PTSD.  In every opinion, VA 
medical examiners conclude that none of his heart pathologies 
or hypertension is related to PTSD, or to PTSD-related 
anxiety or panic attacks.  They conclude that the etiology of 
his heart disease is most likely his history of tobacco use, 
hyperlipidemia, and family history of coronary disease.

The veteran has made statements to the effect that he 
believes that his cardiovascular disease was caused by PTSD.  
However, these statements are not competent evidence for the 
Board to consider because such statements, to be competent, 
must be made by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)  (Lay persons are not 
competent to offer medical opinions.).  Similarly, the Board 
recognizes that the veteran's representative argued that 
veterans with PTSD have heart problems and high blood 
pressure.  However, these assertions are also not competent 
as the representative is not shown to be a medical 
professional.  Id.  In any event, the fact that some veterans 
in the general population have PTSD and also have heart 
problems and high blood pressure is not relevant to the issue 
of whether this veteran's PTSD caused his cardiovascular 
disease.

The Board well-grounded this claim based on references made 
in the private physician letters and VA examination reports 
to the effect that the veteran's PTSD may be the cause or 
increase the severity/frequency of angina.  However, when 
evaluating these opinions on the merits, the Board finds them 
of minimal probative value.  First, the opinions do not 
pertain to the crux of the veteran's claim, i.e. that 
cardiovascular disease was caused by PTSD.  They only suggest 
that his occasional angina is related to his PTSD.  None of 
the statements take the next, and necessary, step to conclude 
that the PTSD (or angina) are the cause of his cardiovascular 
disease.  In fact, the great preponderance of the evidence 
rebuts that conclusion.  The September 1996, September 1998, 
and December 1999 VA examination reports all include medical 
opinions specifically refuting a causal connection between 
the veteran's cardiovascular disease and his PTSD.  Even the 
veteran's own private physician opined that his tobacco use, 
hyperlipidemia, and family history of coronary disease was 
"far more likely" to be the cause of his heart disease. 

The United States Court of Veterans Appeals (Court) has held 
that, when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 
Vet.App. 439 (1995).  However, the overall clinical evidence 
does not reflect that there is a measurable increase in the 
underlying cardiovascular disease process that is due to the 
service-connected PTSD.  In fact, the September 1998 and 
December 1999 VA physical examination reports come to the 
opposite conclusion, i.e., that the PTSD has no lasting 
effect on the cardiovascular disease process and is not 
implicated in its cause or aggravation.  Even the private 
medical report of April 1999 that indicates that the PTSD may 
increase or exacerbate the angina does not suggest that the 
underlying disease process is permanently altered.  

Overall, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to service 
connection for cardiovascular disease.  It does not 
adequately show any such disorder in service or within 1 year 
after service, and does not provide adequate nexus evidence 
relating the disorder to service or to PTSD.  38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310  (1999).  Hence, the 
Board must deny the claim.  The benefit of the doubt 
provisions are not for application because the evidence is 
not in equipoise.  38 C.F.R. § 3.102  (1999); 38 U.S.C.A. 
§ 5107(b)  (West 1991).


ORDER

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to service-connected PTSD, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


